Citation Nr: 0628762	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 1984 
and from October 1988 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the RO by which the RO 
denied, in pertinent part, service connection for bilateral 
arthritis of the knees.

Also on appeal were the issues of entitlement to service 
connection for residuals of a left ankle injury, service 
connection for residuals of an appendectomy and right 
hemicolectomy for perforated right diverticulum with status-
post repair of ventral hernia, and entitlement to a temporary 
total evaluation for status-post appendectomy and right 
hemicolectomy for perforated right diverticulum with status-
post repair of ventral hernia, which emanated from other 
rating decisions.  

In December 2004, the Board remanded the issue on appeal 
herein along with those enumerated immediately above to the 
RO for additional procedural and evidentiary development.  
Thereafter, by December 2005 rating decision, the RO granted 
service connection for residuals of a left ankle injury and 
for residuals of an appendectomy and right hemicolectomy for 
perforated right diverticulum with status-post repair of 
ventral hernia as well as entitlement to a temporary total 
evaluation for status-post appendectomy and right 
hemicolectomy for perforated right diverticulum with status-
post repair of ventral hernia.  As the full benefits sought 
were granted, these issues are no longer in appellate status.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In December 2003, the veteran testified at a hearing before 
the undersigned via video teleconference.  A hearing before a 
hearing officer at the RO was conducted in August 2002.



FINDING OF FACT

Bilateral knee arthritis is not shown to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

Bilateral arthritis of the knees is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a January 2005 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  The Board notes that in a May 2006 signed statement, 
the veteran indicated that he had no further evidence in 
furtherance of his claim and that he wished for the claim to 
be decided as soon as possible.

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The appeal herein is 
denied, and notice of the foregoing would serve no useful 
purpose because any issue as to degree of disability and 
effective date is moot.  VA is not required to act in 
instances where such action would lead to naught.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  In that regard, because the 
rating decision on appeal which denied the veteran's claim 
was dated prior to the enactment of VCAA, the veteran 
obviously could not have received a pre-decision VCAA notice.  
The Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran for several reasons.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  After 
affording the veteran the opportunity to respond, the RO 
reconsidered the veteran's claim as evidenced by the December 
2005 supplemental statement of the case.  It is also noted 
that the veteran is represented and has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The veteran has 
identified no other potentially relevant evidence.  Indeed, 
as stated above, he indicated that he had no further evidence 
to submit.  In addition, the veteran has been afforded two VA 
orthopedic examinations in connection with the issue on 
appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Factual Background 

In January 1990, the veteran complained of bilateral knee 
pain for a year and occasional giving way.  Patollofemoral 
pain syndrome was diagnosed.  In February 1990, right 
patellofemoral syndrome was diagnosed.

In May 1992, the veteran sought treatment for right knee pain 
but denied any sort of injury.  Arthralgia was diagnosed.

On September 1992 separation examination, the veteran 
reported and the examiner noted recurrent right knee pain 
with running.

A June 1998 VA progress note reflects a diagnosis of 
bilateral degenerative joint disease of the knees.

In November 1998, the veteran complained of stiffness and 
pain in the knees bilaterally of long duration.  He stated 
that the onset of these symptoms was five years prior and 
that symptoms were increasing in severity.  Degenerative 
joint disease of the knees was diagnosed.

On May 2001 VA orthopedic examination, the veteran complained 
of bilateral knee pain as well as giving way.  The examiner 
noted that X-ray studies revealed normal right and left 
knees.  The examiner diagnosed chondromalacia of the patellae 
bilaterally.  The examiner indicated that he informed the 
veteran that he was uncertain as to whether the diagnosed 
bilateral knee chondromalacia was related to service.

At his August 2002 hearing, the veteran asserted that he had 
no knee trouble before service and that knee problems 
developed in service as a result of running.  In service, he 
was given heat pads and over-the-counter analgesics to treat 
symptoms.  Following service and until 1998, he indicated 
that he continued to use the treatment regimen prescribed in 
service.  He sought VA treatment beginning in 1998 due to 
worsening symptomatology.

During his December 2003 hearing, the veteran indicated that 
he was diagnosed with right knee degenerative joint disease 
in service.

On December 2005 VA orthopedic examination, there was no 
apparent deformity of the knees.  The soft tissue structures 
were intact, and there was no instability.  There was, 
however, some tenderness at the patellar facets bilaterally.  
X-ray evidence revealed well maintained joint spaces 
bilaterally.  There were no significant degenerative or boney 
changes seen.  There was no evidence of fracture or 
dislocation.  The examiner diagnosed chondromalacia of the 
patellofemoral joints bilaterally.  The examiner opined that 
it was "less likely than not" that the veteran's current 
knee complaints were related to service.  The examiner 
explained that there was no evidence of trauma in service and 
that chondromalacia, which was a chronic degenerative type of 
problem, was not unusual of someone for someone of the 
veteran's age.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Analysis

Bilateral knee complaints are undeniably apparent from a 
review of the service medical records.  Most recently, the 
veteran has been diagnosed with bilateral chondromalacia of 
the knees.  The only competent medical opinion of record 
regarding the etiology of the veteran's claimed disability 
reflects that there is no nexus between the veteran's current 
bilateral knee condition and service.  As such, service 
connection for the veteran's claimed bilateral knee 
disability must be denied.  38 C.F.R. § 3.303.

The Board reminds the veteran that his opinion as to the 
etiology of his bilateral knee disability is not one upon 
which the Board may rely, as he is not a medical professional 
and is not shown to possess any other relevant expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Furthermore, the Board 
emphasizes that it cannot substitute its judgment for that of 
medical doctors.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Hence, 
despite relevant complaints and treatment in service and 
despite the presence of a current bilateral knee disability, 
the Board must base its decision on the competent evidence, 
which reflects no link between the currently diagnosed 
bilateral patellofemoral chondromalacia and service.  Indeed, 
the competent evidence suggests that the veteran's bilateral 
patellofemoral chondromalacia is age related.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in December 2005, a VA examiner opined 
that the veteran's bilateral patellofemoral chondromalacia 
was unrelated to service.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


